Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 20 - 30 are objected to because of the following informalities:  
Claim 16, line 26, “the fluid output aperture” should read “a fluid output aperture”. 
Claim 23, two instances of “a flexible tube” should read “the flexible tube”. 
Claims 30 and 31 appear to be miss-numbered.  More specifically, there are two claim 29s.  The second claim 29 should be claim 30 and claim 30 should be claim 31. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an imaging device” in claim 16
“an illumination device” in claim 17
“a heating device” in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a.  The imaging device is disclosed an endoscopic camera (25).  Therefore, the structure determined sufficient to perform the function of capturing light passing through the aperture portion is considered to be an endoscopic camera or functional equivalents thereof. 
b.  The illumination device is disclosed as being a group of LEDs (27).  Therefore, the structure determined sufficient to perform the function of illumination is considered to be LEDs or functional equivalents thereof. 
c.  The heating device is disclosed as being a being a group of LEDs (27).  Therefore, the structure determined sufficient to perform the function reducing condensation is considered to be LEDs or functional equivalents thereof
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 discloses a heating device.  Claim 17 is also dependent upon claim 16 which discloses an illumination device.  The written description discloses that LED’s (27) serve the dual purpose of illumination and heating.  Therefore, it is unclear how the LED’s can be two different devices when the disclosure discusses a single device with two different functions.  For the purpose of examination, the illumination and heating device are assumed to the same. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19 - 21, 24 - 26 and 28 - 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newcomb et al. (US 2016/0256047 A1).

Regarding claim 16, Newcomb discloses a method for inspecting a patient's throat with a disposable laryngoscope (Abstract, paragraph [0026]), the disposable laryngoscope comprising an imaging apparatus (paragraph [0039] discloses a camera) and a fluid distribution apparatus (paragraph [0037] discloses a cleaning fluid apparatus), the method comprising: 
for the imaging apparatus: 
providing an imager enclosure portion disposed along a length of a blade portion of the disposable laryngoscope (paragraph [0339], ref. 40) and having an aperture portion disposed near a distal end of the imager enclosure portion (Fig. 7, ref. 6); 
providing an imaging device (ref. 6) at least partially enclosed by the imager enclosure portion and configured to capture light passing through the aperture portion (paragraph [0039], Fig. 7); 
providing a transparent physical barrier (ref. 8, paragraph [0027]) disposed across the aperture portion (Fig. 7); and 
imaging a targeted region in the patient's throat by the imaging device (as the device is configured for insertion into a patient’s throat, the camera would function in such a method); and 
for the fluid distribution apparatus: 
receiving fluid at a fluid intake connector disposed in a handle portion of the disposable laryngoscope (paragraph [0037] discloses a fluid intake connector refs. 15, 17, 19, Fig. 11); transporting the received fluid through an internalized channel (refs.21, 23) further disposed in the handle portion to a fluid distribution network (ref. 23) disposed in the blade portion (paragraphs [0037-38], ref. 23); 
4transporting the received fluid through the fluid distribution network to the fluid output aperture (paragraph [0037]); 
dispensing the transported fluid from the fluid output aperture to a distal surface of the transparent physical barrier (paragraph [0037]); and 
cleaning the distal surface of the transparent physical barrier with fluid pressure from the dispensed fluid (paragraph [0037]).
Regarding claim 17, Newcomb discloses the method of claim 16, further comprising: illuminating the targeted region with an illumination device (paragraph [0027], ref. 7), the illumination device being at least partially enclosed by the imager enclosure portion (Fig. 7); and heating the transparent physical barrier with a heating device to remove condensation, the heating device being at least partially enclosed by the imager enclosure portion (as disclosed by the applicant, LEDs serve the dual purpose of both illumination and heating).  

Regarding claim 19, Newcomb discloses the method of claim 16, further comprising: operating the disposable laryngoscope in either of a direct laryngoscope or a video laryngoscope operational mode (paragraph [0027] discloses the use of a video ref. 3, Fig. 1).  

Regarding claim 20, Newcomb discloses the method of claim 19, wherein operating the disposable laryngoscope in the video laryngoscope operational mode does not entail the use of a stylet (Newcomb does not disclose the use of a stylet as a mandatory step).

Regarding claim 21, Newcomb discloses a method of imaging a patient's throat (Abstract, paragraph [0026]) comprising: 
providing a laryngoscope comprising 
(i) a handle (ref. 4, Fig. 1) having an internalized fluid channel (ref. 21) between a fluid intake connector (ref. 29, Fig. 11, paragraph [0037]) and a tube assembly disposed in the blade (ref. 23, paragraph [0037]), and 
(ii) a blade (refs. 5, 40) having an enclosure disposed along a length of the blade (paragraph [0039], ref. 40), an aperture disposed near a distal end of the enclosure and configured to allow light to enter the enclosure (as shown in Fig. 7, there are a plurality of apertures configured to work with the camera ref. 6 and LEDs ref. 7), an imaging device at least partially enclosed by the enclosure (ref. 6), a transparent aperture window configured to provide a transparent physical barrier disposed across the aperture (ref. 8, Fig. 7), and a fluid delivery portion configured to deliver fluid to an external surface of the transparent aperture window (paragraphs [0037-38]); 
securing a flexible tube (ref. 23) at either end to the blade via tube connectors (the internal blade structure is considered to comprise tube connectors), a first tube end being connected with the internalized fluid channel to receive fluid, and a second tube end being connected to a fluid output aperture in the fluid delivery portion to dispense the received fluid (the first end is considered to be ref. 23 where it attaches to ref. 21 and the opposite end is the considered to be output as disclosed in paragraphs [0037-38]).  

Regarding claim 24, Newcomb discloses the method of claim 21, further comprising illuminating a target area of a surface exterior to the transparent aperture window (paragraph [0027], ref. 7).  

Regarding claim 25, Newcomb discloses the method of claim 21, further comprising removing condensation from the transparent aperture window via a heating element (because the lighting/heating elements are disclosed as being LEDs, they would function in the same way as applicants’).  

Regarding claim 26, Newcomb discloses the method of claim 21, further comprising removing condensation from the transparent aperture window via one or more light emitting diodes (by applicants’ admission, LEDs would remove condensation via heating).  

Regarding claim 28, Newcomb discloses the method of claim 21, further comprising transporting fluid to the blade via the internalized fluid channel (paragraphs [0037-38]).  

Regarding claim 29, Newcomb discloses the method of claim 21, further comprising capturing light passing through the aperture via the imaging device (the camera would capture light as it records or captures images).  

Regarding claim 30 (as best understood), Newcomb discloses the method of claim 21, further comprising capturing light passing through the aperture via the imaging device (the camera would capture light as it records or captures images).   

Regarding claim 31 (as best understood), Newcomb discloses the method of claim 21, further comprising delivering fluid from the fluid output aperture to an external surface of the transparent aperture window (paragraphs [0037-38]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb et al. (US 2016/0256047 A1) in view of Pilling (US 5,402,771).

Regarding claim 18, Newcomb discloses the method of claim 16, further comprising: securing an imaging device cable (ref. 2, Fig. 1), but is silent regarding that the cable resides in a posterior groove disposed on the handle portion.  

Pilling teaches an analogous laryngoscope (Abstract) comprising a handle portion (Fig. 1, refs, 14/30) having a posterior groove configured to secure a cable (Fig. 2, ref. 28, Col. 3, lines 20 - 32). Pilling teaches that the groove supports the cable (ref. 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle portion of Newcomb to include a posterior groove, as taught by Pilling, for the purpose of supporting the cable.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb et al. (US 2016/0256047 A1) in view of McGrath et al. (US 2013/0060089 A1).
Regarding claim 27, Newcomb discloses the method of claim 21, further comprising releasably attaching the handle to the blade.  

McGrath teaches an analogous laryngoscope having a handle portion and a
 blade portion (paragraph [0019]), wherein the handle portion is releasably attached to
 the blade portion (paragraph [0019]) and wherein the blade portion may come in a
 plurality of different sizes (paragraph [0125]). McGrath teaches that the by allowing the
 two portions to detach, the blade portion may be easier cleaned (paragraph [0089]). It
 would have been obvious to one having ordinary skill in the art before the effective filing
 date of the claimed invention to modify the handle and blade portion such that the
 handle portion is releasably attached to the blade portion and where in the blade portion may come in a plurality of different sizes, as taught by McGrath, for the purpose of ease of cleaning and fitting and better fitting an appropriate blade portion to the specific needs of a patient.

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773